 Fill in this information to identify the case:

 Debtor name         M9 Defense, Inc

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-11733
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31                Pg. 1 of 10
 Debtor       M9 Defense, Inc                                                                              Case number (if known) 20-11733



           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case               Court or agency's name and               Status of case
               Case number                                                                   address
       7.1.    Foyer O'Neal s personal                          Civil                        King County Superior Court                  Pending
               reprentative for Brian O'Neil                                                                                             On appeal
               v. Debtor
                                                                                                                                         Concluded
               19-2-19595 9 SEA

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss               Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              Case 20-11733-TWD                          Doc 18          Filed 08/10/20              Ent. 08/10/20 10:40:31                 Pg. 2 of 10
 Debtor        M9 Defense, Inc                                                                           Case number (if known) 20-11733




           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.     CBG Law Group
                 11400 SE 8th St Suite 235
                 Bellevue, WA 98004                                  Attorney Fees                                                                    $10,000.00

                 Email or website address
                 darrel@cbglaw.com

                 Who made the payment, if not debtor?
                 Debtor's Shareholders



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



               Case 20-11733-TWD                         Doc 18           Filed 08/10/20           Ent. 08/10/20 10:40:31                Pg. 3 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31                Pg. 4 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jennifer Yuhas                                                                                                             2009 - 2017
                    13110 Ne 177th Pl #173
                    Woodinville, WA 98072
       26a.2.       Auer, Woodly, Hildenbraud & Sanders LLP                                                                                    2009 - 2016
                    455 E Pikes Peak Ave Suit 305
                    Colorado Springs, CO 80903

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31                    Pg. 5 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Jesus Miguel Palomares
                    c/o Miller, Nash, Graham & Dunn LLP
                    2801 Alaskan Way Suite 300
                    Seattle, WA 98121

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jamin Micarelli                                13110 NE 177th Pl #173                              CEO/President
                                                      Woodinville, WA 98072

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Brian O'Neill                                  65-1272 Lae Lae Rd                                                                        9.42%
                                                      Kamuela, HI 96743

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jennifer Yuhas                                 13110 Ne 177th Pl #173                              Secretary/Treasurer
                                                      Woodinville, WA 98072

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Aloha Pain Clinic LLC                          PO Box 7127                                         shareholder                           .26%
                                                      Kamuela, HI 96743

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Bobby Low                                      8611 Vickiburg Ave                                  Shareholder                           .17%
                                                      Lubbock, TX 79424

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Brent Bienenfeld                               8926 112th Ave NE                                   Shareholder                           .06%
                                                      Kirkland, WA 98033

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Charles & Joanne Signor                        10357 Hwy 100                                       Shareholder                           .69%
                                                      LA 70000




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31               Pg. 6 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Clayton Hagerman                               3439 Locke Lane                                     Shareholder                        .23%
                                                      Houston, TX 77027

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Cooper Collins                                 32126 Edgewater Dr                                  Shareholder                        .34%
                                                      Magnolia, TX 77354

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       D&D Land & Cattle LTD                          5101 80th St Ste 1                                  Shareholder                        .17%
                                                      Lubbock, TX 79424

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       David and Jo Beth                              PO Box 64242                                        Shareholder                        .17%
       Brenholtz                                      Lubbock, TX 79464

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       DCACC, LLC                                     10703 Kenosha Ave.                                  Shareholder                        .16%
                                                      Lubbock, TX 79423

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Deborah Bantle                                 2828 W Lk Sammamish Pkwy NE                         Shareholder                        .64%
                                                      Redmond, WA 98052

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Decipherst, Inc.                               13110 NE 177th Pl #236                              Shareholder                        69.28%
                                                      Woodinville, WA 98072

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Dennis Debo                                    5212 Oak Lake Dr                                    Shareholder                        .84%
                                                      Dallas, TX 75287

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Frank Bantle Jr.                               1428 South Hugh Wallis Dr                           Shareholder                        .55%
                                                      Lafayette, LA 70508

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Frank Bantle Sr.                               11718 Gallant Ridge La                              Shareholder                        1.09%
                                                      Houston, TX 77082

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Futuremax, Inc                                 4320 N Woodburn St                                  Shareholder
                                                      Milwaukee, WI 53211-1505

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Glenrose Resources, LLC                        12280 Rose Road                                     Shareholder                        2.06%
                                                      Willis, TX 77378




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31              Pg. 7 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Guy N. Martin Trust II                         901 Longmire Rd #54                                 Shareholder                        .19%
                                                      Conroe, TX 77304

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Harold T. Bantle                               2828 W Lk Sammamish Pkwy NE                         Shareholder                        .80%
                                                      Redmond, WA 98052

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Jack Bihrow                                    3853 E Sahuaro Blvd                                 Shareholder                        .86%
                                                      Phoenix, AZ 85028

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       John and Linda Hagerman                        24800 I-45 #100                                     Shareholder                        3.37%
                                                      Woodlands, TX 77386

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Kin on Kent Tong                               934 Rice Rd                                         Shareholder                        .03%
                                                      Edmonton, Alberta, Canada

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Leo Metcalf III                                PO Box 2925                                         Shareholder                        1.4%
                                                      Conroe, TX 77305

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Marilyn Debo                                   5212 Oak Lake Dr                                    Shareholder
                                                      Dallas, TX 75287

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Mark Buhrow                                    208 Long Island Drive                               Shareholder                        .35%
                                                      Hot Springs National Park, AR 71913

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Martin Equity Corporation                      901 Longmire Rd #54                                 Shareholder
                                                      Conroe, TX 77304

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       MF Med, Inc                                    PO Bo 68                                            Shareholder                        .16%
                                                      Kamuela, HI 96743

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Preston Marshall                               7600 W. Tidwell Rd #800                             Shareholder                        1.71%
                                                      Houston, TX 77040

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Puana Pain, Inc                                67-1235 Koaliula Pl                                 Shareholder
                                                      Kamuela, HI 96743




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31              Pg. 8 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       RH Sunrise LLC                                 2825 80th Ave SE #203                               Shareholder                        .96%
                                                      Mercer Island, WA 98040

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Richard Bienenfeld                             12815 120th NE Suite G                              Shareholder                        2.11%
                                                      Kirkland, WA 98034

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Rosella and Ronald                             21701 34th Ave E                                    Shareholder                        .1%
       Johnson                                        Spanaway, WA 98387

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Saeid Bolooki and Elzbieta                     12444 107th Pl NE                                   Shareholder                        .22%
       Fialkiewicz                                    Kirkland, WA 98034

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Samuel B Fisher, Loeta F                       PO Box 3385                                         Shareholder                        .51%
       Fisher Rev Trus                                Saratoga, CA 95070-1385

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Scott and Susanna Nelson                       507 Terrace Drive                                   Shareholder                        .24%
                                                      Houston, TX 77007

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Sonya Rataezyk                                 2203 Yale Ave E #201                                Shareholder                        .32%
                                                      Seattle, WA 98102

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Steve Sypert                                   PO Box 64508                                        Shareholder                        .16%
                                                      Lubbock, TX 79464

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Thorstenberg Minerals Co.                      2401 Fountain View                                  Shareholder                        .34%
       Ltd                                            Houston, TX 77057

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Brian Buhrow


       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Frank J Bantle Sr and                                                                                                                 .55%
       Annette Bantle



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy



             Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31              Pg. 9 of 10
 Debtor      M9 Defense, Inc                                                                            Case number (if known) 20-11733




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 5, 2020

 /s/ Jamin Micarelli                                                    Jamin Micarelli
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



            Case 20-11733-TWD                           Doc 18         Filed 08/10/20             Ent. 08/10/20 10:40:31              Pg. 10 of 10
